Exhibit 10.2
Amendment to Lease dated as of January 1, 2011 by and between
Roberts Properties Construction, Inc. and Roberts Properties Residential, L.P.
AMENDMENT TO LEASE
THIS AMENDMENT TO LEASE (the “Amendment”), is made and entered into as of the
1st day of January, 2011, by and between ROBERTS PROPERTIES RESIDENTIAL, L.P.
(“Landlord”), and ROBERTS PROPERTIES CONSTRUCTION, INC. (“Tenant”).
W I T N E S S E T H:
WHEREAS, by Lease dated March 27, 2006 (the “Lease”), Landlord leased to Tenant
approximately 1,542 rentable square feet on the third (3rd) floor of the office
building located at 450 Northridge Parkway, Atlanta, Georgia 30350 (the “Office
Building”) being Suite 301 (the “Premises”), as more particularly described in
the Lease;
WHEREAS, the parties have previously amended the Lease and such amendments are
hereby ratified and confirmed and the parties desire to further amend the Lease
to reflect an extension of the Term and to amend certain other terms and
provisions as hereinafter provided.
NOW, THEREFORE, for and in consideration of the sum of Ten and 00/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:
1. Terms. All terms used herein and noted by their initial capitalization shall
have the meanings set forth in the Lease unless set forth herein to the
contrary. The foregoing Recitals are true and correct and incorporated into the
Lease as if fully set forth therein.
2. Premises. The Premises shall be 1,920 square feet and Tenant’s Proportionate
Share of Common Operating Expenses shall be 5.07%.
3. Extension of Term. The term is hereby extended for twelve (12) months so that
the expiration date of the Term shall be December 31, 2011.
4. Base Rent. Effective as of January 1, 2011, the Annual Base Rent for the
Premises shall be THIRTY-THREE THOUSAND SIX HUNDRED AND 00/100 DOLLARS
($33,600.00) or $17.50 per square foot on the 1,920 square feet leased by
Tenant. The Annual Base Rent is payable in equal monthly installments of TWO
THOUSAND EIGHT HUNDRED AND 00/100 DOLLARS ($2,800.00). Notwithstanding the
foregoing, the Annual Base Rent for the Premises shall not exceed 1.50% of
Landlord’s gross income from rents from real property, gain from the disposition
of real property, dividends, interest and gains from the dispositions of stock
and securities.
5. Tenant Option. So long as this Lease is in full force and effect and Tenant
is not in default beyond applicable notice and cure periods in the performance
of any of the covenants or terms and conditions of this Lease at the time of
notification to Landlord or at the time of commencement of the Extension Term,
as that term is hereinafter defined, Tenant shall have the option to extend the
Lease Term for one year (the “Extension Term”), at the Prevailing Market Rate
(as hereinafter defined). Tenant shall provide Landlord with written notice
three (3) months prior to the expiration of the Lease Term of its desire to
extend the Lease Term of the Lease. Landlord shall provide Tenant with a written
proposal setting forth its determination of the Prevailing Market Rate to extend
the Lease Term of this Lease within thirty (30) days of such notice. Tenant
shall have ten (10) days from its receipt of Landlord’s proposal to either
accept such proposal or to not extend the Lease Term of the Lease. The
“Prevailing Market Rate” shall mean the then prevailing market rate for lease
renewals in the Office Building and in similar buildings in the vicinity of the
Office Building comparable to the Lease and the Premises, which shall be
determined by Landlord in its sole and absolute discretion. If Landlord and
Tenant are unable to reasonably agree upon the Prevailing Market Rate within
such 10-day period after Tenant’s receipt of Landlord’s proposal, then Tenant’s
exercise of the Extension Option shall be null and void and of no further force
and effect.

 

 



--------------------------------------------------------------------------------



 



6. Sale of Office Building. Should the Office Building be sold by Landlord,
Tenant agrees to vacate the Premises within six (6) months of the closing of the
sale or to negotiate a new lease with the Buyer of the Office Building.
7. Offer/Execution. This Amendment is submitted to Tenant on the understanding
that it will not be considered an offer and will not bind Landlord in any way
until Tenant has executed and delivered this Amendment to Landlord and Landlord
has accepted all terms therein and has executed the same. This Amendment may be
executed and delivered by original signature, PDF or facsimile, and in one or
more counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.
8. Ratification. The parties hereby ratify and confirm that during 2010, the
Annual Base Rent for the Premises was limited to 1.45% of Landlord’s gross
income from rents from real property, gain from the disposition of real
property, dividends, interest and gains from the dispositions of stock and
securities.
9. Effect. Except as expressly stated herein, all other terms and conditions of
the Lease shall remain in full force and effect.
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment to
Lease under seal as of the date first above written.

             
LANDLORD:
  TENANT:  
ROBERTS PROPERTIES RESIDENTIAL,
  ROBERTS PROPERTIES
L.P., a Georgia limited partnership
  CONSTRUCTION, INC.,
a Georgia corporation
By:
  Roberts Realty Investors, Inc., a             Georgia corporation, its general
  By:   /s/ Anthony Shurtz
 
  partner   Name:   Anthony Shurtz
 
      Title:   Chief Financial Officer
 
           

             
By:
  /s/ Charles R. Elliott        
 
           
Name:
  Charles R. Elliott        
 
           
Title:
  Chief Financial Officer        
 
           

 

2